Title: From John Adams to the President of Congress, No. 37, 6 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 6 April 1780. RC (PCC, No. 84, I, f. 417–423).
     In this letter, received by Congress on 19 Feb. 1781, John Adams provided Congress with a substantial extract from Sir James Marriott’s decision in the case of La Sybellina Hillegonda, one of the Dutch vessels seized by Como. Charles Fielding from the convoy under the protection of Adm. van Bylandt. Marriott condemned the ship because the convoy of the vessel to a French port and the resistance put up by van Bylandt violated the existing Anglo-Dutch treaties, but also because necessity required that neutral vessels carrying naval stores to an enemy port be stopped regardless of any treaty provision. Adams included a list of the other Dutch vessels, with a summary of their cargoes, seized and condemned for the same reasons.
    